The heavy responsibility of conducting the proceedings of the General Assembly, assumed in such an exemplary fashion and with such remarkable mastery and outstanding distinction by the distinguished former President of the Assembly, Mr. Leopoldo Benites, now devolves upon Mr. Bouteflika. In associating myself with previous speakers, I should like to express to him on behalf of my delegation our warmest congratulations upon his election. His experience in international affairs, imbued With a spirit of nationalism at once intransigent, clear and open- minded, derives from his experience in the Algerian resistance. It was then strengthened during the difficult years of the struggle for the emancipation of his country, so that subsequently, attending to many matters and many people without losing sight of principles, he rose to full stature as a statesman.
181.	The third world and even the international community will not soon forget the decisive role which he played at the third session of the United Nations Conference on Trade and Development, held at Santiago, Chile, in 1972, at the Fourth Conference of Heads of State or Government of Non-Aligned Countries in Algiers in 1973 and also at the sixth special session of the General Assembly. It has been often said of the President that he is a man of passion. Yes, he is one of those who have a passion for justice and who are able to put their heart and their talents at the service of a cause which they believe to be the noblest of alt. We would like to state here how proud and reassured Africa feels at seeing one if its best sons become President of the General Assembly.
182.	Permit me also to say to the Secretary-General, Mr. Kurt Waldheim, how grateful we are for the dynamic and effective action he has undertaken in his three years as the head of the Organization. We are aware of the difficulties he faces and also* of the tenacity with which he confronts them. We also appreciate his sense of initiative and we are assured that the fertile imagination he has demonstrated in the past in guiding the Organization is a guarantee of future success.
183.	Since the creation of the United Nations to this day, the number of Member States has constantly grown from session to session. We should like to welcome Grenada, the People's Republic of Bangladesh and Guinea-Bissau to the United Nations family.
184.	The earnest desire of newly independent States to join the United Nations contrasts strikingly with the criticisms to which its operations give rise. But this is understandable when one realizes that for a young nation, membership in the United Nations is not only felt as a symbol of its succession to national sovereignty, but also, and above all, as a guarantee that it can participate more actively in the affairs of the community of nations and in the achievement of the noble ideals of that community. We, the so- called countries of the third world, particularly in Africa, endorse these ideals, and that is why we intend to strive relentlessly to maintain international peace and security, to develop social progress and to establish justice and human dignity.
185.	This last year the situation in the world has undergone profound change. In some cases it is still too early to appreciate the scope of the changes. But one thing is certain, we are entering a new era in which ideas previously held to be false are being accepted and becoming established in the international community, while others once thought to be axiomatic should now be rethought, or even abandoned as outmoded. Accordingly, the world is becoming more and more aware of the obvious fact of the interdependence of nations and of the need for establishing a less iniquitous world economic system which will be more egalitarian and more human. Furthermore, we see everywhere that the forces of progress, justice and peace have won many victories over the forces of evil and oppression. It is clear now that, giving way before the defeats inflicted by the dominated peoples, and in the face of the intensification of the national liberation struggles, colonialism, neo-colonialism and imperialism, unmasked and revealed in their most iniquitous deeds, are now finally realizing that their time ha*> passed.
186.	This is how the international situation appears to us, particularly in Africa where the liberation movements in the former Portuguese possessions have succeeded in shaking the very foundation of the regime which oppressed them. Today, Portugal, its back to the wall as a result of the irreversible process of history, is conceding, thanks to the lucidity and courage of its new leaders, the need for a political solution totally in keeping with the relevant provisions of the Charter of the United Nations.
187.	The Togolese, united in the Assembly of the Togolese people behind their Chief, General Gnassingbe Eyadema, must also warmly welcome the hard- won independence of the glorious fraternal people of Guinea-Bissau and pay a solemn and worthy tribute to the memory of all those who gave their lives in the colonial territories for the cause of liberty, in particular Amilcar Cabral, Secretary-General of the Partido Africano da Independencia da Guine e Cabo Verde [PAIGC], and Mondlane, President of the Frente de Libertagao de Mozambique [FRELIMO], both the victims of cowardly assassinations. We also wish to express our gratification at the agreement in Mozambique -and await the turn of Angola between FRELIMO and the Portuguese Administration with a view to the early accession to independence of that Territory. The people of Togo once again reaffirm their total and unfailing support for the young republic of Guinea-Bissau and all the liberation movements recognized by OAU.
188.	We cannot pass over in silence the problem of what is called Spanish Sahara. This territory must be liberated pursuant to the relevant resolutions of OAU and of the General Assembly. We are happy to note that sister States concerned by the situation in this Territory have taken a common stand vis-a-vis the colonial Power by advocating recourse to the International Court of Justice for the purpose of receiving an advisory opinion.
189.	The Government of the Republic of Togo appreciates the praiseworthy efforts hitherto undertaken by the new Portuguese authorities and exhorts them to persevere in this course, at the time when they are giving the best demonstration of their good faith and their determination to do everything in their power to complete the work of total decolonization and of granting each of the peoples still under their domination their inalienable right to independence. However, there can be no doubt that reactionary elements and a conservative right, backed by the white minority regimes, are already at work trying to undermine this process, although it is irreversible. That is Why my delegation considers that instead of being unduly optimistic, the international community must remain vigilant and try to prevent and crush any attempt to bring about a Rhodesian-type of solution in any of the Territories in question.
190.	The situation in Rhodesia, and indeed in South Africa and Namibia, has shown no signs of change since the last session of the General Assembly. Rather, it continues to be for my Government a constant source of concern and, in its view, constitutes a constant challenge to the international community. In spite of numerous United Nations resolutions, the racist Salisbury regime is still denying any share of power to the people of Zimbabwe, and the only thing they are offered in response to their aspirations is repression and corporal punishment. The policy of apartheid remains the form of Government in South Africa and in Namibia, where the oppressed majority are deprived of the opportunity to exercise their fundamental rights. We think that by keeping silent in the face of the conditions under which these populations suffer -people who are committing no other crime than that of claiming the most elementary rights recognized by the Charter of the United Nations as belonging to the human being- the international community is inevitably contributing to its own complicity in these atrocities. I should not like to talk of the distressing attitude of certain nations which, albeit friendly, continue to give financial, economic and military support to these racist regimes. I hope, how-ever, that the events which have occurred in the Portuguese Territories will serve as a lesson and will have the consequence of opening the eyes of the racist authorities of South Africa and Rhodesia and make them understand the futility of their outmoded practices.
191.	For almost a year new events have been occurring in the Middle East. The war of October 1973 reminded the world of the precarious situation in that region. My Government welcomed with satisfaction the troop disengagement agreements between Israel and Egypt and also between Israel and Syria, and calls vehemently for a continuation of negotiations with a view to achieving a global peaceful settlement in the region, with the final objective of the total withdrawal of Israel from all occupied Arab territories and the recognition of the legitimate and inalienable rights of the Palestinian people.
192.	Furthermore, the gravity of the situation prevailing in Cyprus, which is of concern to the whole world, inspires us to reaffirm our conviction that only dialog and common effort can resolve these most thorny problems. We would venture to hope, therefore, that the various parties to the dispute will finally achieve an understanding and so bring peace to the island of Cyprus. The international community will have to try to reconcile the divergent viewpoints but at th? same time continue its appeal for help for the suffering caused by the most recent events.
193.	The situation in South-East Asia remains a matter of concern and even alarm.
194.	On the question of Korea, my Government very much hopes for the reunification of the two existing States and gave a favorable welcome to the consensus adopted by the General Assembly last year. We do consider, however, that the presence of foreign troops in Seoul is a major obstacle to the reconciliation so ardently desired by the Korean people, and does not contribute to the peaceful and independent reunification of the Korean nation. That is why my country was among those which called for the inclusion in the agenda of the twenty-ninth session of the question of the withdrawal of foreign troops stationed in South Korea [AI9703 and Add. I and 2] and was obliged to break off diplomatic relations with that country, whose stubborn attitude does not seem likely to promote this withdrawal and, in the long run, the reunification of the two States. We very much hope that, through its actions, the international community will assist the great people of Korea to achieve their reunification, and to play in the Organization a role befitting its genius.
195.	In Cambodia, the persistent intervention of foreign troops in the political life of that country constitutes, without any doubt, a major obstacle to peace, security and the well-being of the Khmer people. The Togolese Government will, for its part, continue as in the past to support the Royal Government of National Union of Cambodia, headed by Prince Norodom Sihanouk, as the only legitimate Government. My delegation therefore takes particular pleasure at the inclusion in the agenda of this session of item 25, entitled "Restoration of the lawful rights of the Royal Government of National Union of Cambodia in the United Nations".
1%. In spite of all the changes that have occurred In the world in recent times, it is distressing for us to have to note that in many regions poverty, racism, war, and imperialist and neo-colonialist exploitation are still afflicting mankind. With faith in the noble ideals of the Organization, and convinced of the necessity to work hand in hand with other nations to establish better living conditions for all, the Republic of Togo considers that it is the duty of the international community to continue to work on the problems of co-operation and economic development in the light of what is the now obvious interdependence of nations, the principles of equity and of the protection of the interests of all States, and in particular the poorer States.
197.	It is no longer a secret to anyone that the results of the sixth special session of the General Assembly did not match the hopes which the third world had so justifiably placed in it. Yet at the conclusion of the work of the General Assembly, Member States solemnly proclaimed their joint determination to work for the establishment of a new international economic order based fundamentally on equity, sovereign equality, common interest, interdependence and co-operation among all States, irrespective of their economic systems, This new economic order which is being contemplated must be able to remedy inequalities, rectify present injustices and reduce the ever- widening gap between the developed and the developing countries, and ensure for present and future generations, in peace and justice, a balanced development and economic growth.
198.	In spite of declarations of intention and pious wishes, the mayor problems remain and are getting worse every day. For some years now, the situation in most market-economy countries has been characterized by an increase in economic activity, escalation of prices, intensification of inflationary movements and imbalance of payments, all at the same time.
199.	In the face of the expedients to which these countries have so often resorted, the developing countries have been obliged hastily to readjust the parity of their currency, without taking account as they should of their import needs, their export trade needs, internal production prices and external aid. All these are inter-dependent factors which, upon analysis, are without any doubt of crucial importance for the growth and development of those countries and have led to the erosion of their purchasing power, export earnings and external reserves.
200.	Although the international community agrees in acknowledging that the economic development of developing countries remains the primary responsibility of those countries themselves, international action is indispensable to create a climate favorable for such development. My delegation feels that in order to lend credibility to all this, the market-economy countries should adopt a series of liberal policies in trade, and give new momentum, even a new orientation, to the whole matter of development aid.
201.	I am afraid that the record in this respect is not very good. What is even more worrying is that the share of our countries in world trade is shrinking more and more. This is why my country has, on other occasions, associated itself with other countries of the third world in laying stress on the need for a liberalization of non-tariff obstacles and aid measures in adjusting the structures of the affluent countries. There is no doubt that non-tariff obstacles, including quantitative restrictions, create difficulties for poor countries in their efforts to increase their trade. Everyone is aware that the small share of the least developed countries in world trade continues to fall even lower. Hence the need to resolve the problem of non-tariff obstacles in their repercussion on the economics of third-world countries. That is why I should like to repeat the hope that I have already expressed from this rostrum that the developed countries will redouble their efforts ',o improve the situation, which is constantly deteriorating, to establish a new international economic order and to implement the Program of Action adopted by the General Assembly at its sixth special session.
202.	On the subject of development aid, my delegation can only applaud the intention recently announced by some developed countries to increase their assistance. Despite that happy initiative, the general situation is overshadowed by uncertainties affecting the programs of certain other countries, particularly the United States, which would tend to restrict substantially United States subsidies to the Agency for International Development. It is ever more disquieting to note that, generally speaking, the terms for development and have a tendency to become harsher while those for government loans have remained unchanged. What is worse, export credits which our countries so often need are granted on very difficult terms. Furthermore, since interest rates are high, debt servicing absorbs much of the export earnings of those countries. If one realizes that the practice of tying aid to purchases in the donor countries is growing, one cannot fail to recognize that the real value of aid granted to our countries is proportionately reduced.
203.	Apart from economic and trade and aid policy programs, to which I have just briefly referred, other equally urgent problems are at the forefront of the international scene today. The drought which has been raging in the Sudano-Sahelian region, and which continues, as we know only too well, to cause grave damage and to impose a very onerous burden on the populations of the region, remains a constant source of concern. Although there was an upsurge of international solidarity which was by no means negligible, the phenomenon of desertification, despite recent rains, constitutes for those areas a real sword of Damocles. Proof of this is the particularly disturbing picture presented by FAO, which confirms that this scourge continues to rage relentlessly throughout the continent, from the Atlantic to the Red Sea. We can only once again utter a cry of alarm and express the hope that concerted national and regional programs will together seek and find a final solution to this problem, which affects- the prosperity, tranquility and well-being of the people in the regions concerned.
204.	The disaster in Honduras also calls for an upsurge of active solidarity on the part of the inter-national community.
205.	Another no less alarming problem is that of the exploitation of the resources of the sea-bed. The position of the delegation of Togo, which is similar in this respect to that of the other third-world countries, is well known. The Government of Togo feels that an international authority, representing all States, should have absolute authority over the natural resources of the sea-bed, with a view to their rational exploitation by means of service contracts, the marketing of those resources and the deriving from them of profits which should be distributed equitably in the light of criteria to be determined.
206.	The Government of Togo also endorses the view adopted by a number of developing countries particularly with regard to the territorial sea and the inalienable prerogatives of coastal States over the exclusive economic zone. It very much hopes that the developed countries, which contributed to the molding of certain concepts at a time when most third-world countries were still under domination, will revise those concepts in a spirit of equity, thus making possible the more rapid development of the poorer countries.
207.	At the very time when the second session of the Third United Nations Conference on the Law of the Sea was coming to an end at Caracas, another conference, devoted to world population problems, was already under way. As we know, the World Population Conference held at Bucharest was convened in order to awaken the conscience of mankind to the world population situation and to the prospects for the development of that situation and the relationship between it and economic and social development. It was also intended to work out a world plan of action with the principal objective of providing the international community with increased resources and more effective means of equipping itself to solve the population problems as a whole. If, for the developed countries, family planning seems to be a panacea for the ills of underdevelopment, for the third-world countries in general and for Togo in particular, the real solution to demographic problems is rather to place this question within the more general context of economic and social development, for, I venture to point out, in Africa particularly, a new birth does not always mean just another mouth to feed; it means two arms and an extra brain to be used for productive purposes by the people concerned.
208.	Aware of the periodic disturbances within the international community, my country, under the en-lightened leadership of its President, General Gnassingbe Eyadema, has for many years been waging a fierce battle against underdevelopment. We are aware of the fact that our country's independence will be illusory if the sovereignty which it claims over its natural resources and raw materials is not full and total. That is why we are now engaged in a ruthless struggle for the recovery and unconditional use of our natural resources, convinced that our efforts can be crowned with nothing but success. But the recovery of our natural resources and our refusal to allow foreign Powers permanently to despoil us in no way implies any doubt of our fundamental policy, which is in favor of economic co-operation and openness to the world at large.
209.	It is in that spirit that Togo has undertaken, with its sister-State of Nigeria, the task of establishing an economic community of West African States which will transcend linguistic barriers. That project is at present at a very advanced stage, and we sincerely hope that in a short time this ancient dream of our subregion will become a reality.
210.	This twenty-ninth session is taking place at a time when Africa is at a cross-roads in the process of decolonization but also, we would venture to hope, of its liberation from racism and all those practices which are so humiliating to human dignity. At the same time we are witnessing a particularly rude awakening to a fundamental requirement of our time: the advent of a new economic order. Thus, the United Nations which at times, it is true, has had very good grounds for discouragement, so remote did the possibility seem of realizing the noble ideas which are its raison d'etre, can today, relying on the results already achieved, contemplate the future with more optimism. It can now derive from the results achieved sufficient strength and courage to continue its arduous task, which, let us hope, will less and less resemble the rock of Sisyphus, and also derive from those results sufficient raison d'etre so that it can deliberately, with unshakable faith and unmixed enthusiasm, continue to work in the service of mankind for the building of a just and more fraternal world.
